COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-18-00047-CV


IN RE QUINCY BLAKELY                                                       RELATOR

                                       ----------

                             ORIGINAL PROCEEDING
                        TRIAL COURT NO. CR-2015-06355-E

                                       ----------

                           MEMORANDUM OPINION1

                                       ----------

      The court has considered relator’s petition for writ of mandamus, petition

for writ of prohibition, and motion for temporary relief and is of the opinion that all

relief should be denied. Accordingly, relator’s petition for writ of mandamus,

petition for writ of prohibition, and motion for emergency relief are denied.



                                                     PER CURIAM

PANEL: KERR, WALKER, and MEIER, JJ.

DELIVERED: February 9, 2018




      1
          See Tex. R. App. P. 47.4, 52.8(d).